STONE, C. J.
The complaint in this case claims “one red sorrel mule,” and “one dark mare mule.” The affidavit for seizure gives the same description. In the absence of proof to the contrary, we must presume it was practicable to assess their value separately. — Code of 1886, § 2719. This is a statutory requirement, whose policy is obvious. The party cast in the action may be able to deliver a part of the property, and not the residue. Our rulings are all to the effect, that a failure to assess the separate values, when practicable, is a reversible error. — Jones v. Anderson, 76 Ala. 427; Townsend v. Brooks, Ib. 308; Tait v. Murphy, 80 Ala. 440; Jones v. Anderson, 82 Ala. 302; Savage v. Russell, 84 Ala. 103.
Eslava v. Dillihunt, 46 Ala. 698, was correctly decided, on the facts presented. The chattels were of a kind which showed on their face that their separate valuation was not practicable. The other reasons given for the ruling have not been observed in our later decisions, cited above.
Reversed and remanded.